Ruffin, Judge.
In Cardio TVP Surgical Assoc. v. Gillis,1 the Supreme Court reversed Division 1 of this Court’s opinion in Gillis v. Cardio TVP Surgical Assoc.2 Accordingly, we vacate that Division of our earlier opinion, and the judgment of the Supreme Court is made the judgment of this Court only as to Division 1.

Judgment affirmed.


Johnson, C. J., Pope, P. J., Andrews, P. J., Smith, P. J., Eldridge and Mikell, JJ, concur.

*37Decided July 12, 2000.
Berrien L. Sutton, Ronald W. Hallman, Keith H. Solomon, for appellant.
Martin, Snow, Grant & Napier, John C. Edwards, Blair K. Cleveland, Sell & Melton, Mitchel P. House, Jr., Jeffrey B. Hanson, for appellees.

 272 Ga. 404 (528 SE2d 785) (2000).


 239 Ga. App. 350 (1) (520 SE2d 767) (1999).